DETAILED ACTION
	This Office Action is a first Office Action on the merits of the application. Claims 1 - 11 are presented for examination. Claims 1 - 3, 5 - 8, 10, and 11 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification Objection
The disclosure is objected to because of the following informalities: Paragraph [0153] recites “if the s current storey”, but it is recommended that the phrase recites “if the current storey”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites “architectural object of a target kind of the category”, but it is unclear what is meant by an object being a “target kind of the category”. Paragraphs [0090] and [0091] discusses a target point, but does not 

Examiner’s Note on 101
Based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019), the instant claims fall within the four statutory categories of Patent Subject Matter, and passes Step 1. The claims do not appear to recite mathematical concepts, certain methods of organizing human activity, or a mental process, and passes Step 2A (prong 1). In addition, the dependent claims do not appear to recite limitations that provide 101 issues based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019). Accordingly, the claims are eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 

Claims 1 - 3, 5 - 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (“Efficient Reconstruction from Architectural Drawings”), hereinafter “Li”, and further in view of Wang et al. (“An Integrated Framework for Reconstructing Full 3D Building Models”), hereinafter “Wang”.

As per claim 1, Li discloses:
a method for automatic modeling of an architecture based on an architectural drawing (Li, page 178, right column, lines 19 - 20 discloses reconstructing 3D models from 2D electronic architectural drawings, for example the reconstructed result provided in FIG. 1.)

wherein the method comprises steps of reading parameter information of the architectural drawing (Li, page 179, left column, lines 4 - 11 discloses obtaining EAD (electronic architectural drawings) information, including height adjustment, drawing aligning as input, as well as contours of the floor plans.) 

Li does not expressly disclose:
identifying a category of an architectural object by acquiring line segments constituting the architectural object and coordinate data of endpoints of the line segments;

optimizing said one or more binary files of the architectural objects belonging to the same category for all the storeys of the architectural drawing to obtain one or more optimized binary files; and
generating a three-dimensional model of the architecture based on the optimized binary files.

Wang however discloses:
identifying a category of an architectural object by acquiring line segments constituting the architectural object and coordinate data of endpoints of the line segments (Wang, page 268, lines 2 - 9 discloses floor plans used to obtain points between outline of a building, including points for corners as well as indications of walls and windows, for example in FIG. 2, with the outline of the building obtained using floor plans and TLS (terrestrial laser scanning) data, and using the points to obtain coordinate information.)

generating one or more binary files of the architectural objects belonging to a same category of all story of the architectural drawing based on the coordinate data and elevation data of the endpoints of all the line segments of the architectural objects (Wang, page 266, lines 33 - 35 discloses determining heights of stories using vertical distance between objects of neighboring floors, and page 270, lines 7 - 14 discloses points are used as matching points to find the corresponding points for a floorplan, and the matching (or best matching) points are used to calculate the coordinate parameters, resulting in a registration of the floor plans and TLS points, as shown as outline building data in FIG. 5.)
As recited on page 266, lines 10 - 14 discloses registration provides vertically arranged floor plans with accurate horizontal coordinates.

optimizing said one or more binary files of the architectural objects belonging to the same category for all the storeys of the architectural drawing to obtain one or more optimized binary files (Wang, page 270, lines 19 - 20 through page 271, lines 1 - 8 discloses features, for example windows and doors, can be obtained after registration (from the floor plan and TLS data previously disclosed), with vertical and horizontal sweep lines are used to obtain upper and lower edge points to obtain edge points and edges by best line and best curve fitting lines and generating outlines of the features (windows and doors) by connecting the lines and curves.)

generating a three-dimensional model of the architecture based on the optimized binary files (Wang, page 273, lines 1 - 4 discloses obtaining a 3D building model based on TLS (terrestrial laser scanning) data as well as from architectural plans, and floor plans to construct the indoor model of the 3D building, also based on the TLS data.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the reconstruction of a 3D model based on 2D architectural drawings with height and contour floor plan information teaching of Li with using best curve fitting, registration of points, and floorplans to obtain outline of features for a building and generating a three dimensional building model teaching of Wang. The motivation to do so would have been because Wang discloses the benefit of a framework for integrated full 3D building model reconstruction by fusing ALS data, TLS data, and architectural plans, as well as testing the framework to show a promising way to bridge the gap in data fusion between architectural engineering and construction community and GIS and geomatics engineering industry (Wang, page 273, lines 7- 16).

As per claim 10, Li discloses:
an apparatus for automatic modeling of an architecture based on an architectural drawing, the apparatus comprising a processor, wherein the processor is configured to execute the following program modules  (Li, page 179, left column, lines 1 - 3 discloses steps to perform the method as schematically shown in FIG. 2, which includes input data, preprogressing state, 2D recognition and 3D reconstruction using a model database to output a three dimensional model, in which the steps are interpreted to be performed on a computer, with computers inherently including at least one processor and at least one form of memory.)

(Li, page 179, left column, lines 4 - 11 discloses obtaining EAD (electronic architectural drawings) information, including height adjustment, drawing aligning as input, as well as contours of the floor plans.)

Li does not expressly disclose:
identifying a category of an architectural object by acquiring line segments constituting the architectural object and coordinate data of endpoints of the line segments;
a binary file generation module, configured to generate one or more binary files of the architectural objects belonging to a same category of all story of the architectural drawing based on the coordinate data and elevation data of the endpoints of all the line segments of the architectural objects 
an optimization module, configured to optimize said one or more binary files of the architectural objects belonging to the same category for all the storeys of the architectural drawing to obtain one or more optimized binary files; and 
a modeling module, configured to generate a three-dimensional model of the architecture based on the optimized binary files.

Wang however discloses:
identifying a category of an architectural object by acquiring line segments constituting the architectural object and coordinate data of endpoints of the line segments (Wang, page 268, lines 2 - 9 discloses floor plans used to obtain points between outline of a building, including points for corners as well as indications of walls and windows, for example in FIG. 2, with the outline of the building obtained using floor plans and TLS (terrestrial laser scanning) data, and using the points to obtain coordinate information.)

a binary file generation module, configured to generate one or more binary files of the architectural objects belonging to a same category of all story of the architectural drawing based on the coordinate data and elevation data of the endpoints of all the line segments of the architectural objects (Wang, page 266, lines 33 - 35 discloses determining heights of stories using vertical distance between objects of neighboring floors, and page 270, lines 7 - 14 discloses points are used as matching points to find the corresponding points for a floorplan, and the matching (or best matching) points are used to calculate the coordinate parameters, resulting in a registration of the floor plans and TLS points, as shown as outline building data in FIG. 5.)
As recited on page 266, lines 10 - 14 discloses registration provides vertically arranged floor plans with accurate horizontal coordinates.

an optimization module, configured to optimize said one or more binary files of the architectural objects belonging to the same category for all the storeys of the architectural drawing to obtain one or more optimized binary files  (Wang, page 270, lines 19 - 20 through page 271, lines 1 - 8 discloses features, for example windows and doors, can be obtained after registration (from the floor plan and TLS data previously disclosed), with vertical and horizontal sweep lines are used to obtain upper and lower edge points to obtain edge points and edges by best line and best curve fitting lines and generating outlines of the features (windows and doors) by connecting the lines and curves.)

a modeling module, configured to generate a three-dimensional model of the architecture based on the optimized binary files (Wang, page 273, lines 1 - 4 discloses obtaining a 3D building model based on TLS (terrestrial laser scanning) data as well as from architectural plans, and floor plans to construct the indoor model of the 3D building, also based on the TLS data.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the reconstruction of a 3D model based on 2D architectural drawings with height and contour floor plan information teaching of Li with using best curve fitting, registration of points, and floorplans to obtain outline of features for a building and generating a three dimensional building model teaching of Wang. The motivation to do so would have been because Wang discloses the benefit of a framework for integrated full 3D building model reconstruction by fusing ALS data, TLS data, and architectural plans, as well as testing the framework to show a promising way to bridge the gap in data fusion between architectural engineering and construction community and GIS and geomatics engineering industry (Wang, page 273, lines 7- 16).

For claim 2: The combination of Li and Wang discloses claim 2: The method of claim 1, wherein:
the category of the architectural object of the architectural drawing comprises a column, a wall, a door, a window, a staircase, a balcony, a ventilation shaft, a floor, and a roof (Wang, page 268, lines 6 - 7 discloses a floorplan to extract the outline of a building, in FIG. 2, which includes walls, windows, floor, an area at the top of the floorplan that is interpreted as a staircase, page 266 lines 30 - 31 discloses windows and doors obtained from floor plans, and page 267, lines 10 - 14 adds floor plans used to disclose the wall, window, and door also contains data to extract the outline of a roof.)

wherein identifying a category of an architectural object by acquiring line segments constituting the architectural object and coordinate data of endpoints of the line segments comprises: setting an identifying order of priority of each kind of the category (Wang, page 269, lines 4 - 15 discloses points from a floorplan with points classified as nodes or corners, numbered, and ordered to provide a topological relationship, used with line segments (after registration) to identify and reconstruct façade features, with page 270, lines 19 - 20 discloses façade features includes windows and doors.)

on the basis of the identifying order, finding out the line segments constituting the architectural object of a target kind of the category and the coordinate data of the endpoints of the line segments to identify the category of the architectural object (Wang, page 268, lines 2 - 7 discloses obtaining outlines from TLS points and floorplans, obtaining points from outlines to obtain coordinate transformation, and page 269, lines 4 - 20 adds points from a floorplan with points classified as nodes or corners, with points used to extract line segments from a building outline with wall attributes.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the reconstruction of a 3D model based on 2D architectural drawings with height and contour floor plan information teaching of Li with using best curve fitting, registration of points, and floorplans to obtain outline of features for a building and generating a three dimensional building model teaching of Wang and 

For claim 3: The combination of Li and Wang discloses claim 3: The method of claim 1, wherein optimizing said one or more binary files of the architectural objects belonging to the same category for all the storeys of the architectural drawing to obtain one or more optimized binary files comprises:
reading said one or more binary files of the architectural objects belonging to the same category for all the storeys of the architectural drawing to obtain the coordinate data and the elevation data of the endpoints of all the line segments of the architectural objects (Wang, page 266, lines 33 - 35 discloses determining heights of stories using vertical distance between objects of neighboring floors, and page 270, lines 7 - 14 discloses points are used as matching points to find the corresponding points for a floorplan, and the matching (or best matching) points are used to calculate the coordinate parameters, resulting in a registration of the floor plans and TLS points, as shown as outline building data in FIG. 5.)
As recited on page 266, lines 10 - 14 discloses registration provides vertically arranged floor plans with accurate horizontal coordinates.

obtaining all the line segments constituting the architectural objects based on the obtained coordinate data and the elevation data of the endpoints of the line segments (Wang, page 270, lines 19 - 20 through page 271, lines 1 - 8 discloses features, for example windows and doors, can be obtained after registration (from the floor plan and TLS data previously disclosed), with vertical and horizontal sweep lines are used to obtain upper and lower edge points to obtain edge points and edges by best line and best curve fitting lines and generating outlines of the features (windows and doors) by connecting the lines and curves.)

(Wang, page 272, lines 9 - 16 discloses obtaining storey heights based on calculation of vertical neighboring two windows between storeys after obtaining the center point of the window, and calculating the average height values between the windows to obtain the storey height, determining the floors have symmetric (or regular) window structures, providing the heights of each storey of a building is equal or equivalent.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the reconstruction of a 3D model based on 2D architectural drawings with height and contour floor plan information teaching of Li with using best curve fitting, registration of points, and floorplans to obtain outline of features for a building and generating a three dimensional building model teaching of Wang and the additional teaching of determining the storey heights of each floor of a building, also found in Wang. The motivation to do so would have been because Wang discloses the benefit of a framework for integrated full 3D building model reconstruction by fusing ALS data, TLS data, and architectural plans, as well as testing the framework to show a promising way to bridge the gap in data fusion between architectural engineering and construction community and GIS and geomatics engineering industry (Wang, page 273, lines 7- 16).

For claim 7: The combination of Li and Wang discloses claim 7: The method of claim 1, wherein the step of generating a three-dimensional model of the architecture based on the optimized binary files comprises: 
generating three-dimensional models of the architectural objects belonging to the same category based on the one or more optimized binary files (Wang, page 271, lines 7 - 9 discloses using best fitting lines and curves obtained from edge points to generate outline of façade features (windows and doors, page 270, ln 19 - 20), and page 272, lines 18 - 24 adds using the obtained storey heights to form a 3D model of outer and inner walls for a building.)

(Wang, page 272, lines 18 - 24 adds using the obtained storey heights to form a 3D model of a building, including reconstructed walls along with windows, as shown in FIG. 7.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the reconstruction of a 3D model based on 2D architectural drawings with height and contour floor plan information teaching of Li with using best curve fitting, registration of points, and floorplans to obtain outline of features for a building and generating a three dimensional building model teaching of Wang and the additional teaching of determining 3D walls (inner and outer) for a building, also found in Wang. The motivation to do so would have been because Wang discloses the benefit of a framework for integrated full 3D building model reconstruction by fusing ALS data, TLS data, and architectural plans, as well as testing the framework to show a promising way to bridge the gap in data fusion between architectural engineering and construction community and GIS and geomatics engineering industry (Wang, page 273, lines 7- 16).

For claim 8: The combination of Li and Wang discloses claim 8: The method of claim 7, wherein:
the architectural objects belonging to the same category are walls (Wang, page 272, lines 18 - 22 discloses reconstructing outer walls in the 3D model, using the obtained heights and floor plan.)

then generating three-dimensional models of the architectural objects belonging to the same category based on the one or more optimized binary files comprises reading the one or more optimized binary files to obtain the coordinate data and the corresponding elevation data of all the endpoints in the one or more optimized binary files  (Wang, page 266, lines 33 - 35 discloses determining heights of stories using vertical distance between objects of neighboring floors, and page 270, lines 7 - 14 discloses points are used as matching points to find the corresponding points for a floorplan, and the matching (or best matching) points are used to calculate the coordinate parameters, resulting in a registration of the floor plans and TLS points, as shown as outline building data in FIG. 5, and page 271, lines 7 - 9 discloses using best fitting lines and curves obtained to generate outline of façade features (windows and doors, page 270, ln 19 - 20).

acquiring a pair of endpoints of a line segment, generating a wall based on the pair of endpoints of the line segment and the corresponding coordinate data and the corresponding elevation data of the pair of endpoints 
(Wang, page 270, lines 7 - 14 discloses points are used as matching points to find the corresponding points for a floorplan, and the matching (or best matching) points are used to calculate the coordinate parameters for matching elevations of floor plans, and page 272, lines 18 - 22 discloses using storey heights to reconstruct outer and inner walls of each storey of a floorplan.)

generating all walls corresponding the one or more optimized binary files (Wang, page 272, lines 18 - 24 discloses using storey heights and floor plans to reconstruct walls in 3D form, shown in FIG. 7.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the reconstruction of a 3D model based on 2D architectural drawings with height and contour floor plan information teaching of Li with using best curve fitting, registration of points, and floorplans to obtain outline of features for a building and generating a three dimensional building model teaching of Wang and the additional teaching of determining 3D walls (inner and outer) of a building, based at least on coordinate, elevation (or storey) information obtained, also found in Wang. The motivation to do so would have been because Wang discloses the benefit of a framework for integrated full 3D building model reconstruction by fusing ALS data, TLS data, and architectural plans, as well as testing the framework to show a promising way to bridge the gap in data fusion between architectural engineering and construction community and GIS and geomatics engineering industry (Wang, page 273, lines 7- 16).

For claim 11: The combination of Li and Wang discloses claim 11: An apparatus for automatic modeling of an architecture based on an architectural drawing, wherein:
the apparatus comprises a processor, a memory, and a computer program stored in the memory and configured to be executed by the processor (Li, page 179, left column, lines 1 - 3 discloses steps to perform the method as schematically shown in FIG. 2, which includes input data, preprogressing state, 2D recognition and 3D reconstruction using a model database to output a three dimensional model, in which the steps are interpreted to be performed on a computer, with computers inherently including at least one processor and at least one form of memory.)

the processor executing the computer program to implement the method of for automatic modeling of an architecture based on an architectural drawing according to claim 1 (See the rejections for claim 1 with regards to the teaching of Li and Wang, as disclosed above.)

Allowable Subject Matter
Claims 4 and 9 are dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art of Li et al. (“Efficient Reconstruction from Architectural Drawings”) discloses obtaining architectural drawings with height and contour information, with Wang et al. (“An Integrated Framework for Reconstructing Full 3D Building Models”) discloses 3D building models reconstructed based on determining endpoints, using coordinate information, obtaining best fit curves and lines, determining façade features and storey heights of floors in a building, and Wright et al. (U.S. PG Pub 2018/0032645 A1) discloses a coordinate grid used to place geometric objects and an architectural layout in the form of blueprint or digital file and provides information pertaining to the structural arrangement and physical characteristic of a building in a 2D or 3D diagram, in additional to geometric unions of parallel lines to form wall segments, and Wright et al. (U.S. PG Pub 2018/0032643 A1) adds architectural symbols and features representing a door, wall, or window.
However, none of the references taken either alone or in combination with the prior art of record discloses:

Claim 4, wherein the step of optimizing all the line segments constituting the architectural objects based on the traversing order from the reference storey to the highest storey comprises: 

determining whether there exists a line segment of the current storey overlapped with a line segment of the reference storey when the current storey is not the highest storey; 
optimizing the line segment of the current storey and the line segment of the reference storey when there exists the line segment of the current storey overlapped with the line segment of the reference storey; 
ceasing the traversing when no any line segment of the current storey overlaps with a line segment of the reference storey; and 
ceasing the traversing when the current storey is the highest storey. 

Dependent claims 5 and 6 are allowable under 35 U.S.C. 103 for depending from claim 4, an allowable base claim under 35 U.S.C. 103.

Claim 9, wherein generating a wall based on the pair of endpoints of the line segment and the corresponding coordinate data and the corresponding elevation data of the pair of endpoints comprises: 
generating two new endpoints based on the coordinate data and the elevation data of the pair of endpoints of the line segment; 
generating two triangles based on the pair of endpoints of the line segment and the two new endpoints; and 
obtaining the wall by seamlessly splicing the two triangles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089.  The examiner can normally be reached on M-Th 5:30am - 3:00pm, F 5:30am - 1pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Cedric Johnson/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        
August 13, 2021